Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected busbar paste, and a photovoltaic cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20th, 2022.
Applicant’s election without traverse of claims 1-20 in the reply filed on May 20th, 2022 is acknowledged.
Amended submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

This application contains claims directed to the following patentably distinct species: Species A directed towards an electroconductive thick film (Claims 1-20), Species B directed towards a busbar paste (Claim 21), Species C directed toward a dual-print screen-print process (Claim 22) and Species D directed towards a photovoltaic cell (Claims 23-28). The species are independent or distinct because these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding Claim 14, Applicant recites, “wherein the frit comprises a bismuth-born-metal-oxygen composition of                         
                            [
                            
                                
                                    B
                                    i
                                
                                
                                    x
                                
                            
                            (
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                
                            
                            
                                
                                    M
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    '
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                    i
                                
                                
                                    i
                                
                            
                            )
                        
                    (1-x)]n+                         
                            
                                
                                    O
                                
                                
                                    n
                                    +
                                    /
                                    2
                                
                            
                        
                    , wherein 0 < z ≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations, respectively, selected from one of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Al, Si, P, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Y, Zr, Nb, Mo, Ru, Pd, Ag, In, Sn, Sb, Te, Hf, Ta, W, Pt, Au, Ti, Pb, La and the other lanthanide elements and mixtures thereof, wherein the metal cations comprise oxides, halides or fluorides”.

The Scope/Breadth of the claims:
The claims refer to “an electro-conductive thick-film, screen-printable paste comprising: a non-contacting inorganic frit system” and “wherein the frit comprises a bismuth-born-metal-oxygen composition of                         
                            [
                            
                                
                                    B
                                    i
                                
                                
                                    x
                                
                            
                            (
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                
                            
                            
                                
                                    M
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    '
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                    i
                                
                                
                                    i
                                
                            
                            )
                        
                    (1-x)]n+                         
                            
                                
                                    O
                                
                                
                                    n
                                    +
                                    /
                                    2
                                
                            
                        
                    , wherein 0 < z ≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations, respectively, selected from one of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Al, Si, P, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Y, Zr, Nb, Mo, Ru, Pd, Ag, In, Sn, Sb, Te, Hf, Ta, W, Pt, Au, Ti, Pb, La and the other lanthanide elements and mixtures thereof, wherein the metal cations comprise oxides, halides or fluorides”.
Applicant’s attention is directed to MPEP 2164.08. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
	In the instant case, the claim is broad with respect to the disclosure, Applicant doesn’t disclose an example in the specification where three different metal cations are incorporated into the inorganic frit, nor does the specification disclose in what ratio these metal cations are being incorporated into the organic frit.  Applicant discloses the frits may comprise metal cations selected from Al, B, Ca, Li, Mg, Na, Si, Ti, W and Zn (Instant Specification – Paragraph 0121-0126), but never explicitly discloses if a single metal cation is being incorporated into the organic frit, or multiple metal cations being incorporated into the frit, and does not disclose what ratios a plurality of metal cations are being incorporated into the organic frit.
	One skilled in the art could not make and use the entire scope of the claimed invention without undue experimentation, Applicant has not disclose in what ratio three metal cations are being incorporated into the inorganic frit.

The Nature of the Invention.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."
In the instant case, there is no amount of guidance or direction present in the application that teaches exactly how to make or use the invention.  Electroconductive pastes are well known in the prior art, its well known that the pastes can come in varying compositions.  Although its not known how a paste as Applicant has recited in Claim 14 that results in a non-contacting frit that improves overall solar cell performance by approximately a tenth of a percent absolute efficiency or more (Instant Specification – Paragraph 073) is being produced.  There’s ratios present in the claim that are defined with a variable (x, y z, and n) and that are not disclosed with any numerical values in the instant specification that would is integral in producing the paste.

The State of the Art
35 U.S.C. 112 requires the specification to be enabling only to a person "skilled in the art to which it pertains, or with which it is most nearly connected." The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. See MPEP 2164.05(a).
In the instant case, the prior art teaches an electroconductive paste can comprise bismuth and boron in a similar molar fraction to Applicant’s.
Currently, there are no references that disclose an electroconductive paste comprising the limitation Applicant has recited: “wherein the frit comprises a bismuth-born-metal-oxygen composition of                         
                            [
                            
                                
                                    B
                                    i
                                
                                
                                    x
                                
                            
                            (
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                
                            
                            
                                
                                    M
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    '
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                    i
                                
                                
                                    i
                                
                            
                            )
                        
                    (1-x)]n+                         
                            
                                
                                    O
                                
                                
                                    n
                                    +
                                    /
                                    2
                                
                            
                        
                    , wherein 0 < z ≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations, respectively, selected from one of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Al, Si, P, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Y, Zr, Nb, Mo, Ru, Pd, Ag, In, Sn, Sb, Te, Hf, Ta, W, Pt, Au, Ti, Pb, La and the other lanthanide elements and mixtures thereof, wherein the metal cations comprise oxides, halides or fluorides”.

The level of one of ordinary skill
	Those in the electroconductive paste art.

	The amount of Direction or Guidance Present
	Applicant discloses that varying pastes can be produced when the mole fraction of bismuth cations based on the total number of moles of bismuth and boron cations in the frit are in the range of 0.01 ≤ Bi ≤ 0.95 and that z is selected as 0.7 for a single metal cation.  Applicant does not disclose any examples that contain three metal cations as recited in claim 14 or value n can be.  
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." See MPEP 2164.03
In the instant case, there is nothing known in the prior art about a electroconductive paste as recited in claim 14.

The level of predictability in the art
The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. See MPEP 2164.03.
One of ordinary skill in the art would appreciate that an electroconductive paste can be modified to have certain electrical, flowability, and adhesive properties. On the other hand, one skilled in the art would not readily anticipate how to modify an electroconductive paste to arrive at the limitations present in claim 14.

The Presence or Absence of Working Examples
There are no working examples in the specification on how to modify an electrode pattern to perform the limitation, “wherein the frit comprises a bismuth-born-metal-oxygen composition of                         
                            [
                            
                                
                                    B
                                    i
                                
                                
                                    x
                                
                            
                            (
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                
                            
                            
                                
                                    M
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    '
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                    i
                                
                                
                                    i
                                
                            
                            )
                        
                    (1-x)]n+                         
                            
                                
                                    O
                                
                                
                                    n
                                    +
                                    /
                                    2
                                
                            
                        
                    , wherein 0 < z ≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations, respectively, selected from one of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Al, Si, P, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Y, Zr, Nb, Mo, Ru, Pd, Ag, In, Sn, Sb, Te, Hf, Ta, W, Pt, Au, Ti, Pb, La and the other lanthanide elements and mixtures thereof, wherein the metal cations comprise oxides, halides or fluorides”.
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments.  See MPEP 2164.02

The Quantity of Experimentation Needed
The application does not explain how an electroconductive paste is produced to have the limitation, “wherein the frit comprises a bismuth-born-metal-oxygen composition of                         
                            [
                            
                                
                                    B
                                    i
                                
                                
                                    x
                                
                            
                            (
                            
                                
                                    B
                                
                                
                                    y
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                
                            
                            
                                
                                    M
                                
                                
                                    
                                        
                                            z
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    '
                                
                            
                            
                                
                                    M
                                
                                
                                    z
                                    i
                                
                                
                                    i
                                
                            
                            )
                        
                    (1-x)]n+                         
                            
                                
                                    O
                                
                                
                                    n
                                    +
                                    /
                                    2
                                
                            
                        
                    , wherein 0 < z ≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations, respectively, selected from one of Li, Na, K, Rb, Cs, Mg, Ca, Sr, Ba, Al, Si, P, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Y, Zr, Nb, Mo, Ru, Pd, Ag, In, Sn, Sb, Te, Hf, Ta, W, Pt, Au, Ti, Pb, La and the other lanthanide elements and mixtures thereof, wherein the metal cations comprise oxides, halides or fluorides”.
 In light of this the Examiner directs Applicant’s attention to MPEP 2164.1(a)(H), “The quantity of experimentation needed to make or use the invention based on the content of the disclosure would be undue”.  The Examiner respectfully points out that there is no “starting point” so to speak in how the electroconductive paste is produced and there are no prior art references disclosed that would provide one of ordinary skill in the art on how to produce an electroconductive paste with these limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, Applicant recites, “thick-film”.  Its unclear what constitutes a thick film.  Appropriate action is required.

Regarding Claim 1, Applicant recites, “a non-contacting inorganic frit”.  Non-contacting what?  This limitation is ambiguous, how can the inorganic frit be not in contact with the paste.  Appropriate action is required.

Regarding Claim 4, Applicant recites, “wherein the bismuth and boron comprises halides and fluorides”.  How can an element (Bismuth and Boron) also comprise another element (such as a halide?).  Its unclear if the inorganic frit system includes a halide or fluoride or if the paste itself comprises a halide or fluoride.  Appropriate action is required.

Regarding Claim 14, Applicant recites, “wherein the frit comprises a bismuth-boron-metal-oxygen composition”.  Is this composition the inorganic frit including Bi and B or is this a separate composition included in the inorganic frit system?  Appropriate action is required.

Regarding Claim 14, Applicant recites, “wherein the frit comprises a bismuth-boron-metal-oxygen composition”.  It is unclear what constitutes a bismuth born composition.  Appropriate action is required.

Regarding Claim 14, Applicant recites, “[Bix(By Mz M’z Mizi)(1-x)]n+ On/2-.   The following is indefinite regarding this composition.
Its unclear what “x” corresponds to, what numerical value/range is it?  Appropriate action is required.
Its unclear what “y” corresponds to, what numerical/value range is it?  Appropriate action is required.
Its unclear what “z” corresponds to in relation to M.  Does M correspond to metal cations?  Can the metal cations have different values of “z”?  Appropriate action is required.
Its unclear what “n+” corresponds to, what numerical/value range is it?  Appropriate action is required.

Regarding Claim 14, Applicant recites, “wherein 0<z≤0.7 and z is the mole fraction of metal (M) cations based on the total number of moles of bismuth, boron and metal cations”.  Its unclear what relationship “z” has with “x” and “y”.  Appropriate action is required.

Regarding Claim 14, Applicant recites, “and the other lanthanide elements and mixtures thereof”.  What other lanthanide elements?  What other mixtures?  Can the mixtures correspond to elements not listed?  Appropriate action is required.

Regarding Claim 14, Applicant recites, “wherein the metal cations comprise oxides, halides or fluorides”.  Is this in addition to the combinations already recited?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2015/0194546 A1).

In view of Claim 1, as best understood by the Examiner, Sun et al. teaches an electroconductive thick-film (Abstract), screen printable paste (Paragraph 0077), comprising a non-contacting inorganic frit system including an inorganic frit including Bismuth and Boron, wherein 0.01 ≤ Bi ≤ 0.95 wherein bismuth is the mole fraction of bismuth cations based on the total number of moles of bismuth and boron cations in the frit (Paragraph 0093). The Bi2O3 can be from 15-25 wt% and the B2O3 can be from 3-20 wt%, when the Bi2O3 is selected to be 25 wt% and the B2O2 is 3% it is within Applicant’s claimed range as evidenced by Applicant’s specification (Instant Specification – Paragraph 099 & Table 1).

In view of claim 2, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches a conductive metal powder wherein a portion of the powder is silver (Paragraph 0031-0034).

In view of Claim 3, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the bismuth is bismuth oxide and the boron is a boron oxide (Paragraph 0093).

In view of Claim 4, as best understood by the Examiner, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches that the paste comprises halides (Paragraph 0034).

In view of Claims 5-12, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the Bi2O3 can be from 15-25 wt% and the B2O3 can be from 3-20 wt%, when the Bi2O3 and B2O3 are selected to be approximate to 15 wt%, it is within Applicant’s claimed range of 0.01 ≤ Bi ≤ 0.15 as evidenced by Applicant’s specification (Instant Specification – Paragraph 099 & Table 1).

In view of Claim 15, Sun et al. is relied upon for the reasons given above in addressing Claim 1. Sun et al. teaches that the inorganic frit system comprises metal cations including oxides (Paragraph 0093).

In view of Claim 16, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches that the inorganic frit system comprises 0.01 to 10 weight percent based on a total amount of solids of the paste (Paragraph 0017).

In view of Claim 17, Sun et al. is relied upon for the reasons given above in addressing Claim 1. Sun et al. teaches a silver content of 75 weight percent based on a total amount of solids in the paste (Paragraph 0017).

In view of Claim 18, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the inorganic frit system includes more than one inorganic frit (Paragraph 0093).

In view of Claim 19, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the inorganic frit system is lead free (Abstract).

In view of Claim 20, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the paste comprises an organic medium including an organic vehicle and additive (Paragraph 0042-0047).

In view of Claims 1 and 5-13, as best understood by the Examiner, Sun et al. teaches an electroconductive thick-film (Abstract), screen printable paste (Paragraph 0077), comprising a non-contacting inorganic frit system including an inorganic frit including Boron (B2O3) that is 3-20 wt% (Paragraph 0093) and that the frit may also contain 1 wt% of Bismuth (Bi2O3) (Paragraph 0050). When the Bi2O3 is selected to be 1 wt% and the Bi2O2 is 3% it is within Applicant’s claimed range (wherein 0.01 ≤ Bi ≤ 0.05) as evidenced by Applicant’s specification of a weight ratio of approximately 26:74  (Instant Specification – Paragraph 099 & Table 1).

In view of claim 2, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches a conductive metal powder wherein a portion of the powder is silver (Paragraph 0031-0034).

In view of Claim 3, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the bismuth is bismuth oxide and the boron is a boron oxide (Paragraph 0093).

In view of Claim 4, as best understood by the Examiner, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches that the paste comprises halides (Paragraph 0034).

In view of Claim 15, Sun et al. is relied upon for the reasons given above in addressing Claim 1. Sun et al. teaches that the inorganic frit system comprises metal cations including oxides (Paragraph 0093).

In view of Claim 16, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches that the inorganic frit system comprises 0.01 to 10 weight percent based on a total amount of solids of the paste (Paragraph 0017).

In view of Claim 17, Sun et al. is relied upon for the reasons given above in addressing Claim 1. Sun et al. teaches a silver content of 75 weight percent based on a total amount of solids in the paste (Paragraph 0017).

In view of Claim 18, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the inorganic frit system includes more than one inorganic frit (Paragraph 0093).

In view of Claim 19, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the inorganic frit system is lead free (Abstract).

In view of Claim 20, Sun et al. is relied upon for the reasons given above in addressing Claim 1.  Sun et al. teaches the paste comprises an organic medium including an organic vehicle and additive (Paragraph 0042-0047).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726